Citation Nr: 9928356	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of C5-6, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an evaluation in excess of 20 percent for 
limitation of motion in the left shoulder due to 
radiculopathy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an appeal from a November 1993 rating decision which 
proposed to reduce the disability rating for the veteran's 
service-connected cervical spine condition.  Originally, that 
condition was classified as residuals of a fracture of the 
C5-6 vertebrae with cervical radiculopathy, degenerative 
changes and limitation of motion in the left shoulder 
(minor).  The disability was reduced effective May 1994.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
March 1996 remand.  The RO, in its March 1997 rating 
decision, essentially restored the 40 percent rating for the 
service-connected disability from May 1994 by assigning 
separate ratings for residuals of a fracture of the cervical 
spine C5-6, currently rated as 30 percent disabling, and for 
limitation of motion due to radiculopathy and weakness in the 
left shoulder, currently evaluated as 20 percent disabling.  
These ratings of 30 percent and 20 percent combine to a 
rating of 40 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's residuals of a fracture of C5-6 are 
manifested by no more than moderate limitation of motion with 
demonstrable deformity of a vertebral body.  

3.  The veteran's left shoulder limitation of motion due to 
radicular pain and muscle weakness is currently manifested by 
forward elevation limited to 80 degrees and abduction limited 
to 65 degrees, with additional movement with discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of C5-6 have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 
5285, 5290 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for limitation of motion in the left shoulder due to 
radicular pain and weakness have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Code 
5299-5201 (1998).  

3.  The schedular evaluations in this case are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  38 C.F.R. § 3.321 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected residual of a fracture of C5-6 with 
radiculopathy, degenerative changes and limitation of motion 
left shoulder.  That is, he has presented a claim that is 
plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of a fracture of the cervical spine, C5-6, with 
cervical radiculopathy, degenerative changes and limitation 
of motion of the left shoulder in a September 1987 rating 
decision.  A 30 percent rating was assigned at that time.  In 
a subsequent rating decision, dated in July 1991, the 
originating agency increased the disability rating to a 40 
percent rating, effective from June 1991.  

By a November 1993 rating, the RO proposed to reduce the 
disability rating to 30 percent.  That action was effective 
from May 1994.  As noted above, the veteran's service-
connected disability was reclassified in a March 1997 rating 
decision.  At that time, the RO assigned a 30 percent rating 
for residuals of a fracture of C5-6 under 38 C.F.R. § 4.71a, 
Code 5290 for limitation of motion in the cervical spine, and 
a separate 20 percent rating under 38 C.F.R. § 4.71a, Code 
5299-5201 for left shoulder limitation of motion due to 
radiculopathy and muscle weakness.  

The record reflects that the veteran sustained a compression 
fracture of the C5-6 in a motor vehicle accident in 1981 in 
active service.  This caused neck pain with limitation of 
motion in the cervical spine.  He was treated with traction, 
a halo vest, and a rigid neck brace.  In 1986 he developed 
neurological symptoms of the neck and shoulder with numbness 
and loss of grip.  The veteran was involved in another motor 
vehicle accident in 1991 where as noted on the report of the 
July 1993 VA examination, the accident aggravated the old 
injury.  In view of the evidence of intercurrent injury, the 
Board remanded the veteran's case in March 1996 for a medical 
opinion to delineate between disablement associated with 
service-connected and that associated with nonservice-
connected factors.  In response, the examiner in a October 
1996 examination report stated that the [e]ffects of the 1981 
accident cannot be disentangled from the 1991 accident.  
Hence, the veteran will be afforded the benefit of any doubt 
that may arise in this case.  38 C.F.R. § 3.102.  

Cervical Spine

Under Diagnostic Code 5285, for residuals of fracture of 
vertebra, a 100 percent rating is assigned with cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent rating is assigned without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  Other cases are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  The record reflects that the rating decision 
of September 1987 assigned a 30 percent rating under 
Diagnostic Codes 5285-8513, adding 10 percent for 
demonstrable deformity of the vertebral body.  The neck x-
rays in September 1994 continued to show the old compression 
fracture of C6, and magnetic imaging of the cervical spine in 
May 1997 was also interpreted as showing anterior wedging of 
C6.  Thus, the veteran is still entitled to the added 10 
percent for demonstrable deformity of the vertebral body, 
although the March 1997 rating decision is not completely 
clear as to the basis for the assignment of the current 30 
percent rating.  As noted by that rating decision, an 
evaluation of 30 percent is granted whenever there is severe 
limitation of the cervical spine, or moderate limitation of 
motion with demonstrable deformity of a vertebral body from 
fracture.  A higher evaluation of 40 percent is not warranted 
unless there is severe limitation of motion with demonstrable 
deformity of a vertebral body from fracture.  

In this case, the range of motion of the neck recorded in the 
report of the most recent VA examination in October 1996 was 
approximately backwards extension of 25 degrees, with an 
additional 10 degrees of motion elicited with discomfort; 
forward flexion of 5 degrees, with an additional 5 degrees 
elicited with discomfort; lateral deviation to the left of 15 
degrees, with an additional 3 degrees elicited with 
discomfort; lateral deviation to the right of 15 degrees, 
with discomfort at the extreme range of motion; twisting to 
the left to 10 degrees, with discomfort at the extreme range 
of motion; and twisting to the right of 10 degrees, with an 
additional 5 degrees of motion elicited with discomfort.  The 
range of motion of the neck recorded in the report of the 
July 1993 VA examination was forward flexion of 10 degrees, 
backward extension of 25 degrees, lateral flexion of 25 
degrees on the left and 30 degrees on the right, and rotation 
of 40 degrees to the left and 30 degrees to the right.  Thus, 
the range of motion shown at the most recent examination has 
decreased since 1993.  Considering neck motion at the point 
that it is limited by pain, e.g., 25 degrees for backward 
extension, the motion described in 1996 approximates 
moderate, rather than severe, limitation of motion.  Thus, 
the current 30 percent rating is warranted on the basis of 
moderate limitation of motion with demonstrable deformity of 
a vertebral body, but a higher rating based on severe 
limitation of motion is not supported by the evidence.  

Higher evaluations of spine disability are provided for 
unfavorable ankylosis under Diagnostic Code 5287, which is 
not shown in the veteran's case, and under Diagnostic Code 
5285, as discussed above.  The required manifestations, i.e., 
cord involvement or abnormal mobility requiring a neck brace, 
however, have not been alleged or shown.

I note that one significant feature of the veteran's service-
connected disability picture is pain.  Judicial 
interpretation of the law requires consideration of whether 
there is functional loss due to pain that would be equivalent 
to an evaluation in excess of the current schedular rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. 
App. 202 (1995). 

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
For example, the examiner noted that the pain of muscular 
origin, which was responsible for tenderness to palpation of 
various muscle groups, including the left paraspinal muscles 
of the neck, was a contributory factor in the decreased 
motion of the neck, which is already compensated by the 
rating currently assigned.  As discussed above, the current 
rating is based on motion at the point it is limited by pain, 
rather than the fullest range of motion achieved with pain.  
The preponderance of the evidence is against an increased 
rating for residuals of a fracture of the cervical spine.  

Left Shoulder Limitation of Motion

A 20 percent rating is applicable for motion limited at the 
shoulder level.  The next higher evaluation of 30 percent 
requires motion limited to midway between the shoulder and 
the side.  38 C.F.R. § 4.71a, Code 5201.  

At the most recent VA examination in October 1996, the 
veteran has demonstrated a limitation of motion characterized 
by forward elevation to 80 degrees, with an additional 20 
degrees elicited with discomfort.  Abduction was to 65 
degrees, with an additional 35 degrees elicited with 
discomfort.  Internal rotation was to 40 degrees with 
discomfort at the extreme range of motion.  External rotation 
was to 12 degrees with an additional 3 degrees of motion 
elicited with some discomfort.  The veteran has not 
demonstrated motion limited to midway between the shoulder 
and side as forward flexion and abduction are accomplished to 
greater than 45 degrees, which is midway between the side and 
shoulder level.  38 C.F.R. 4.71a, Plate I.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for an increased rating for a left shoulder disability.  

Pain is a significant factor of the veteran's service-
connected disability picture.  Nevertheless, I do not find 
that the medical records and reports or the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, that would 
warrant the assignment of a higher rating.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  
Again, the rating assigned for the limitation of motion has 
been based on the limitation due to pain, e.g., forward 
elevation of 80 degrees, rather than the complete range of 
motion with pain.  The preponderance of the evidence is 
against an evaluation in excess 20 percent.  

Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The rating 
schedule provides for higher disability ratings, as discussed 
above, but the required manifestations have not been 
demonstrated.  Moreover, the veteran has not required any 
recent hospitalization for the service-connected 
disabilities.  Although it is conceivable that these 
disabilities would result an adverse effect on the veteran's 
vocation, these disabilities are not shown to be productive 
of marked interference of his employment.  In view of the 
foregoing, there is no basis for consideration of an 
extraschedular rating.  


ORDER

An increased rating for residuals of a fracture of the C5-6 
is denied.  

Entitlement to an evaluation in excess of 20 percent for 
limitation of motion in the left shoulder due to radicular 
pain and weakness is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

